DETAILED ACTION
This office action is in response to claims filed on 02/04/2020. The claims 1-14 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2020 was filed after the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-10, and 12-14 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Strothmann et al. US 20030111972 A1 (Hereinafter “Strothmann”).
Regarding Claim 1, Strothmann teaches a motor driving control device that drives each of a first motor (Fig. 1, 16) and a second motor (Fig. 1, 18) based on a predetermined condition designation signal (Fig. 1, 22), the motor driving control device comprising: 

a first motor driving unit (Fig. 1, 28) configured to flow a current through the first motor (Fig. 1, 16) based on the first PWM signal; and 
a second motor driving unit (Fig. 1, 30) configured to flow a current through the second motor (Fig. 1, 18) based on the second PWM signal, wherein 
the control unit (Fig. 1, 32 & 42) includes a determination means configured to determine whether the condition designation signal meets a predetermined mode switching condition (Claim 2, a mode control circuit governed by said sensing circuit to control the voltage control circuit between operating modes when the drive signal is determined to be within a predetermined range of the maximum drive signal), and 
an adjustment means configured to perform overlapping-related adjustment ([0049] & [0084] detail “matching” of impedance and voltage, which reads on overlapping/synchronizing) of an on period of the first PWM signal and an on period of the second PWM signal, based on a determination result of the determination means ([0023], An optional connection over lines 22 to the boost circuit 11 allows the power control unit 14 to automatically adjust the boosted voltage within predetermined limits).
Regarding Claim 7, Strothmann teaches the motor driving control device according to claim 1, wherein the adjustment means performs the overlapping-related adjustment by adjusting rising timing and a duty ratio of each of the first PWM signal and the second PWM signal ([0070], When the duty cycle at node IN exceeds a predetermined level as set by X21, the booster circuit operates in a mode in which the duty cycle of the PWM switch control (PWM) is 
Regarding Claim 8, Strothmann teaches the motor driving control device according to claim 1, wherein the adjustment means performs the overlapping-related adjustment by synchronizing one of the first PWM signal and the second PWM signal with the other signal ([0049] & [0084] detail “matching” of impedance and voltage, which reads on overlapping/synchronizing).
Regarding Claim 9, Strothmann teaches the motor driving control device according to claim 8, wherein the mode switching condition is a prescribed level of the condition designation signal (Claim 3, wherein the sensing circuit is operative to monitor the duty cycle of said PWM drive signal to determine when it is within the predetermined range of the maximum drive signal and govern the mode control circuit to control the voltage control circuit between operating modes).
Regarding Claim 10, Strothmann teaches the motor driving control device according to claim 1, wherein the condition designation signal is a pulse signal (Claim 3, wherein the sensing circuit is operative to monitor the duty cycle of said PWM drive signal to determine when it is within the predetermined range of the maximum drive signal and govern the mode control circuit to control the voltage control circuit between operating modes), and the adjustment means performs the overlapping-related adjustment by synchronizing the first PWM signal and the second PWM signal with the condition designation signal ([0049] & [0084] detail “matching” of impedance and voltage, which reads on overlapping/synchronizing).
Claim 12, Strothmann teaches the motor driving control device according to claim 10, wherein the mode switching condition is a condition relating to at least one of a period and a duty ratio of the condition designation signal ([0035] In transitioning between modes, switch S1 may be pulsed with a variable duty cycle from 0% to a predetermined duty cycle, for example, over a predetermined period of time to cause the output voltage to increase gradually to the desired level).
Regarding Claim 13, Strothmann teaches the motor driving control device according to claim 1, wherein the condition designation signal is a speed command signal that indicates a target rotational speed of the first motor and a target rotational speed of the second motor ([0081], the control 42 would monitor the speed of the vehicle directly or compute the speed of the vehicle from the speed of the motor and control the power control stage 28,30 to generate a drive signal 34, 36 to operate the vehicle at a desired speed.  One such drive controller is, for example, the MKIV and the MKIVGB controllers manufactured by the assignee of the instant application.  A signal may be communicated from control 42 to the mode controller 32 over path 22, for example, so that the mode controller 32 may control the operating mode of the booster circuit 11 based on whether or not the drive signal is sufficient to operate the vehicle at the desired speed).
Regarding Claim 14, Strothmann teaches a motor driving control method to drive each of a first motor (Fig. 1, 16) and a second motor (Fig. 1, 18) based on a predetermined condition designation signal (Fig. 1, 22) with use of 
a first motor driving unit (Fig. 1, 28) configured to flow a current through the first motor based on a first PWM signal (Fig. 1, 22 and the signal to 28) to control driving of the first motor, and 

determining whether the condition designation signal meets a predetermined mode switching condition (Claim 2, a mode control circuit governed by said sensing circuit to control the voltage control circuit between operating modes when the drive signal is determined to be within a predetermined range of the maximum drive signal); and 
performing overlapping-related adjustment ([0049] & [0084] detail “matching” of impedance and voltage, which reads on overlapping/synchronizing) of an on period of the first PWM signal and an on period of the second PWM signal, based on a determination result of the determining step ([0023], An optional connection over lines 22 to the boost circuit 11 allows the power control unit 14 to automatically adjust the boosted voltage within predetermined limits).
Allowable Subject Matter
Claims 2-6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954.  The examiner can normally be reached on Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CORTEZ M COOK/            Examiner, Art Unit 2846